Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to Applicant’s amendment and remarks received on 3/3/2022. Claims 1-11, 14, and 17-21 are now pending in the application. Claims 1, 10, and 17 have been amended. Claim 21 has been newly added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam J. Thompson (Reg. No. 72,831) on 5/11/2022.
Please amend claims 1, 10, 17, and cancel claim 21 as follows:

1.	(Examiner Amendment) A vehicle theft-prevention apparatus, comprising:
	a plurality of sensors configured to sense measurements proximate to a vehicle;
	a wireless transceiver;
	at least one computing device coupled to the plurality of sensors and the wireless transceiver, the at least one computing device configured to:
receive, via the wireless transceiver, an indication to enter an armed mode from an unarmed mode;
in response to entering the armed mode, set a configuration of at least one property of a subset of the plurality of sensors from an unarmed configuration to an armed configuration;
receive, via the wireless transceiver, a second indication to enter a special mode in combination with the armed mode; [[and]]
in response to entering the special mode in combination with the armed mode, alter the configuration of the at least one property of the subset of the plurality of sensors from the armed configuration to a third configuration; and
read at least one measurement from the subset of the plurality of sensors in the special mode and based on the third configuration.

2.	(Original) The vehicle theft-prevention apparatus of claim 1, wherein the special mode comprises a low power mode, and the configuration is altered to reduce a power usage of the subset of the plurality of sensors.

3.	(Original) The vehicle theft-prevention apparatus of claim 2, wherein the configuration is altered to reduce the power usage by disabling a microwave sensor of the plurality of sensors.

4.	(Original) The vehicle theft-prevention apparatus of claim 1, wherein the special mode comprises a pet-friendly mode and a sensitivity of at least one of the plurality of sensors is reduced to prevent a pet from triggering an alarm.

5.	(Original) The vehicle theft-prevention apparatus of claim 1, wherein the special mode comprises a valet mode and the configuration is altered to collect and store sensor data without triggering an alarm.

6.	(Original) The vehicle theft-prevention apparatus of claim 5, wherein the sensor data comprises video data, audio data, GPS data, and speed data while the vehicle is occupied by a valet.

7.	(Original) The vehicle theft-prevention apparatus of claim 1, wherein the special mode comprises a valet mode and the at least one computing device is configured to determine if the vehicle exits a geofence and prevent triggering an alarm unless the vehicle exits the geofence. 

8.	(Original) The vehicle theft-prevention apparatus of claim 1, wherein the special mode comprises a sensitive mode and the configuration is altered by increasing a sensitivity of a microwave sensor of the plurality of sensors to sense movement outside of the vehicle.

9.	(Original) The vehicle theft-prevention apparatus of claim 8, wherein a sensitivity of a PIR sensor of the plurality of sensors is unchanged while in sensitive mode. 

10.	(Examiner Amendment) A vehicle theft-prevention apparatus, comprising:
	a cylindrical housing;
a plurality of sensors at least partially contained within the cylindrical housing, the plurality of sensors configured to sense measurements proximate to a vehicle;
at least one computing device coupled to the plurality of sensors and a wireless transceiver, the at least one computing device configured to:
receive, via the wireless transceiver, an indication to enter an armed mode from an unarmed mode;
in response to entering the armed mode, set a configuration of at least one property of a subset of the plurality of sensors from an unarmed configuration to an armed configuration;
receive, via the wireless transceiver, a second indication to enter a low power mode in combination with the armed mode; and
in response to entering the low power mode in combination with the armed mode, alter the configuration of the at least one property of the subset of the plurality of sensors to: 
reduce a frequency of reading from the subset of the plurality of sensors to reduce power consumption based on the configuration; and
reduce an output of an active emitting component of one of the plurality of sensors based on the configuration;
receive, via the wireless transceiver, a third indication to enter a pet-friendly mode from the low power mode; and
in response to entering the pet-friendly mode, adjust a sensitivity of at least one of the plurality of sensors to prevent a pet from triggering an alarm;
receive, via the wireless transceiver, a fourth indication to enter a valet mode from the pet-friendly mode;
in response to entering the valet mode, collect and store sensor data without triggering an alarm responsive to the sensor data;
receive, via the wireless transceiver, a fifth indication to enter a sensitive mode from the valet mode; [[and]]
in response to entering the sensitive mode, alter the configuration by increasing a sensitivity of a microwave sensor of the plurality of sensors to sense movement outside of the vehicle; and
read at least one measurement from the microwave sensor based on the sensitivity. 

11.	(Previously Presented) The vehicle theft-prevention apparatus of claim 10, further comprising a light ring around a portion of the cylindrical housing, wherein the at least one computing device is further configured to generate a unique light sequence via the light ring based at least in part on the low power mode, the pet-friendly mode, the valet mode, and the sensitive mode, each of the low power mode, the pet-friendly mode, the valet mode, and the sensitive mode comprising a respective unique light sequence.

12-13.	(Cancelled) 

14.	(Previously Presented) The vehicle theft-prevention apparatus of claim 10, wherein the output of the active emitting component is configured via a general purpose input / output (GPIO) pin of the at least one computing device. 

15-16.	(Cancelled) 

17.	(Examiner Amendment) A method for preventing vehicle theft, comprising:
receiving, via at the least one computing device, an indication to enter an armed mode from an unarmed mode;
setting, via at the least one computing device, a configuration of at least one property of a subset of a plurality of sensors from an unarmed configuration to an armed configuration in response to entering the armed mode ;
receiving, via the at least one computing device, a second indication to enter a special mode in combination with the armed mode; [[and]]
in response to entering the special mode in combination with the armed mode, altering, via at least one computing device, the configuration of the at least one property of the subset of the plurality of sensors from the armed configuration to a third configuration; and
reading, via the at least one computing device, at least one measurement from the subset of the plurality of sensors in the special mode and based on the third configuration.

18.	(Original) The method of claim 17, further comprising reducing, via the at least one computing device, a frequency of reading from the subset of the plurality of sensors to reduce power consumption based on the configuration.

19.	(Original) The method of claim 17, further comprising reducing, via the at least one computing device, an output of an active emitting component of one of the plurality of sensors by emitting at least one electrical signal.

20.	(Original) The method of claim 17, further comprising collecting and storing, via the at least one computing device, sensor data without triggering an alarm responsive to the sensor data.

21.	(Cancelled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov